Title: From George Washington to Elias Boudinot, 18 February 1784
From: Washington, George
To: Boudinot, Elias



Dear Sir,
Mount Vernon 18th Feby 1784

With equal emotions of pleasure & gratitude I received your very polite Letter of the 11th ulto from Elizabeth-town, the late acknowledgment of which is owing to the interruption of the post, & a visit to my aged Mother; the last of which engaged me several days, & from which I only returned yesterday.
The private congratulations of freindship, upon my safe return to a peaceful abode, & the sweets of Domestic retirement, never can, with me, be lost in the midst of public ceremonies; and they are received with more pleasure when they are known to flow from a source which has always been the same. The affectionate terms therefore, in which your Letter is expressed, could not fail to affect all my sensibility & to call for a return of my warmest thanks—these I offer most sincerely.
We have now a goodly field before us, & I have no wish superior to that of seeing it judiciously cultivated; that every Man, especially those who have laboured to prepare it, may reap a fruitful Harvest without the intermixture of Tares; the seeds of

which I am sure are too apparent to be sown by a skilful husbandman, who possesses a disposition to be honest.
It was with extreme pain I read that part of your Letter which speaks of the declining State of Miss Boudinots health. As the intemperence of the weather may have contributed thereto, so it is to be hoped the approaching season will remove the causes of her complaint, & restore her to good health, & to her friends; in this wish, & in most affectionate compliments to Mrs Boudinot and yourself, Mrs Washington heartily joins. With the greatest sincerity & truth I am, My Dr Sir Your Most Obedt &ca.

G: Washington

